Detailed Action

Objections

Claim(s) 1 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 15 “relating to a recall status of the appliance by”. The limitation of  “recall status of an appliance” was already defined in line 4. Therefore, line 15 should recite “relating to [[a]] the recall status of the appliance by”. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 8 “corresponding to the change”. The claim previously recites in line 6 a change in magnitude and in line 7 a detected change. It is unclear if the limitation of line 8 is referring to the change in magnitude defined in line 6 or to the detected change defined in line 7. For this reason, the claim is indefinite. The examiner has interpreted lines 7-8 of the claim in the following way in order to advance prosecution: 
“if [[a]] the change in magnitude is detected:
identify a component event corresponding to the change in magnitude;”.

Also, claim 1 recites in lines 13-14 “between the sequence start component event and”. The claim previously defines  a designated sequence start component event in line 9 and another in line 11. It is unclear if the limitation of lines 13-14 is referring to the limitation recited in line 9 or to the limitation recited in line 11. For this reason, the claim is indefinite.  The examiner has interpreted lines 12-14 of the claim in the following way in order to advance prosecution:
“if the component event is determined to be [[a]] the designated sequence start component event:
extract one or more features from the input appliance operation signal between the designated sequence start component event and a sequence stop point;”.




Double Patenting Rejections

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,248,933. This is a statutory double patenting rejection.

Instant Application
17/646,192
Patent US-11,248,933
1. An appliance operation signal processing system comprising: 

an input for receiving an appliance operation signal, the appliance operation signal comprising information relating to operation of an appliance; 


an output for outputting information relating to a recall status of the appliance; and 

a processor configured to: 

monitor an input appliance operation signal for a change in magnitude; 


if [[a]] the change in magnitude is detected: 

identify a component event corresponding to the change in magnitude; 

determine whether the component event is a designated sequence start component event; 

if the component event is determined to be [[a]] the designated sequence start component event: 


extract one or more features from the input appliance operation signal between the designated sequence start component event and a sequence stop point; 

determine information relating to [[a]] the recall status of the appliance by inputting the one or more features into a first algorithm.
1. An appliance operation signal processing system comprising: 

an input for receiving an input appliance operation signal, the input appliance operation signal comprising information relating to operation of an appliance; 

an output for outputting information relating to a recall status of the appliance; and 

a processor configured to: 

monitor the input appliance operation signal for a change in magnitude; 


if the change in magnitude is detected: 

identify a component event corresponding to the change in magnitude; 

determine whether the component event is a designated sequence start component event; 

if the component event is determined to be the designated sequence start component event: 


extract one or more features from the input appliance operation signal between the designated sequence start component event and a sequence stop point; 

determine information relating to the recall status of the appliance by inputting the one or more features into a first algorithm.


Closest Prior Art

The examiner did not find prior art that teaches all the claimed limitations of  claim 1 during search. However, the closest prior art found by the examiner during search can be found below.

In regards to claim 1, Lewis et al. (US-2018/0253733) teaches a method and a system to determine a recall status of an appliance [fig. 3 and 4].
Baiera (US-2009/0204415) teaches a method to determine a recall status of an appliance by receiving identification information of an appliance and comparing the identification information with a recall database [abstract].
Maenishi et al (US-2007/0021964) teaches a method to determine a recall status of an appliance by receiving identification information of an appliance and comparing the identification information with a recall database [abstract].
However, the prior art does not teach either by anticipation or combination the following limitations: identify a component event corresponding to the change in magnitude; determine whether the component event is a designated sequence start component event; if the component event is determined to be [[a]] the designated sequence start component event: extract one or more features from the input appliance operation signal between the designated sequence start component event and a sequence stop point; determine information relating to [[a]] the recall status of the appliance by inputting the one or more features into a first algorithm.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685